Citation Nr: 0007546	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  97-34 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for a cervical 
disorder, currently rated 20 percent disabling.

2.  Entitlement to an increased rating for a lumbar disorder, 
currently rated 20 percent disabling.

3.  Entitlement to an increased rating for residuals of a 
left orchiectomy, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from March 1971 to September 
1993.

The appeal arises from the August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  In that decision the RO, in pertinent 
part, granted service connection for residuals of removal of 
testicular prosthesis and assigning a 10 percent rating for 
that disorder, and denied service connection for neck pain 
and low back pain.  Following the veteran's appeal of both 
the rating assigned for the left orchiectomy residuals and 
the denial of service connection for cervical and lumbar 
spine disorders, there was further development of the 
evidentiary record.  The veteran was also accorded an RO 
hearing in April 1996, a transcript of which is of record.  
Thereafter, in a November 1996 rating decision, the RO 
hearing officer granted service connection for cervical 
strain and sprain, assigning a 10 percent rating for that 
disorder; granted service connection for lumbosacral sprain 
and strain, assigning a 20 percent rating for that disorder; 
and denied an increased rating above the 10 percent already 
assigned for residuals of a left orchiectomy, characterized 
by the RO essentially as postoperative residuals of left 
inguinal and left hemiscrotal surgeries.  The November 1996 
hearing officer's decision also reflects the grant of special 
monthly compensation based on anatomical loss of a creative 
organ.  The veteran thereafter perfected an appeal of ratings 
assigned for the cervical and lumbar disorders, and continued 
his appeal of the 10 percent rating assigned for residuals of 
a left orchiectomy.  By a March 1999 decision, the RO granted 
an increased rating to 20 percent for a cervical disorder, 
but denied increased ratings above the 20 percent already 
assigned for a lumbar disorder, and the 10 percent assigned 
for residuals of a left orchiectomy.  The veteran thereafter 
continued his appeal of all three claims.  The ratings for 
all disorders reflected on the title page of this decision 
have been assigned by the RO effective October 1, 1993, the 
day following discharge from service.  

In the course of his appeal, in October 1999, the veteran 
testified before the undersigned Board member in Washington, 
D.C.  A transcript of that hearing is included in the claims 
folder.  



FINDINGS OF FACT

1.  The veteran's cervical spine disorder consists of a 
cervical strain with degenerative arthritis and cervical 
radiculopathy on the right; overall functional impairment is 
compatible with severe limitation of cervical spine motion. 

2.  The veteran's lumbar disorder consists of a lumbosacral 
strain with degenerative arthritis and lumbar radiculopathy 
involving both lower extremities; overall functional 
impairment is compatible with severe limitation of lumbar 
spine motion.  

7.  The veteran has symptomatic residuals of a left 
orchiectomy equivalent to a tender and painful scar.
 
8.  The veteran's cervical spine disorder, lumbar spine 
disorder, and residuals of a left orchiectomy do not present 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, so as to render 
inapplicable the regular schedular standards for evaluating 
those disorders.


CONCLUSIONS OF LAW

1.  The requirements for a rating of 30 percent, but no more, 
for a cervical spine disorder have been met for the period 
from the October 1, 1993 effective date of service connection 
to the present.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 3.321(b), 4.40, 4.45, 4.71a, Diagnostic Codes 
5290, 5293 (1999).

2.  The requirements for a rating of 40 percent, but no more, 
for a lumbar disorder have been met for the period from the 
October 1, 1993 effective date of service connection to the 
present.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.321(b), 4.40, 4.45, 4.71a, Diagnostic Codes  5292, 5293, 
5925 (1999).

3.  The requirements for a rating in excess of 10 percent for 
the veteran's residuals of a left orchiectomy have not been 
met for the period from the October 1, 1993 effective date of 
service connection to the present.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 3.321(b), 4.115(b), 4,118, 
Diagnostic Codes 7524, 7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds the appellant's claims well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in that 
his claims are plausible.  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  These findings are based on the appellant's 
evidentiary assertions that his service-connected 
disabilities are more severe than are reflected in the 
ratings assigned with the grants of service connection.  See 
Proscelle v. Derwinski, 1 Vet.App. 629 (1992); King v. Brown, 
5 Vet.App. 19 (1993).  Once it has been determined that the 
claims are well grounded, the VA has a statutory duty to 
assist the appellant in the development of evidence pertinent 
to the claims.  38 U.S.C.A. § 5107.  The Board is satisfied 
that all available evidence necessary for an equitable 
disposition of the appeal has been obtained.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  It is essential that each 
disability be viewed in relation to its history, and that 
medical examinations are accurately and fully described 
emphasizing limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.1 (1999).  In evaluating service-
connected disabilities, the Board looks to functional 
impairment.  The Board attempts to determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. §§ 4.2, 4.10 
(1999).

1.  Cervical and Lumbar Disorders

1.  a.  Factual Background

Service medical records show histories of neck pain, and low 
back pain with radiation, both dating from a fall down stairs 
in 1985.  However, there was a record of low back pain as 
early as 1977.  

At a VA general examination in November 1993, the veteran's 
history of neck and back pain since a fall in service in 1985 
was noted.  The veteran reported that his low back pain 
recurred on a frequent basis, though he was unable to specify 
the frequency.  He reported that when the low back pain 
occurred it was quite severe and extended down the back of 
the right leg to the toes.  He further reported that he could 
not perform any activity that required him to bend down or to 
pick up and carry heavy objects because these activities 
caused back pain.  He complained of discomfort in the low 
back aggravated by prolonged standing or use of the leg.  He 
also reported discomfort in the neck following that 1985 
injury, which discomfort was aggravated by any kind of 
exertion.  He reported that such discomfort would usually 
last for a couple of weeks.  The veteran reported taking 
Naprosyn twice a day and Elavil once every other day, though 
reportedly it had been recommended that he take the Elavil 
every day.  Upon physical examination, the veteran was well 
developed and well nourished with normal gait and posture.  
Swelling and deformity of the joints, and atrophy and 
tenderness of the muscles were all absent.  Ranges of motion 
of the upper and lower extremities were full, equal, and 
unremarkable.  Cervical and lumbar spine examination showed 
no bony tenderness, deformity, or paraspinal muscle spasm; 
range of motion was normal.  Upon neurological evaluation, 
motor status, coordination, and reflexes were normal, as were 
sensory systems to touch, position, and vibration sense.  The 
examiner diagnosed, in pertinent part, chronic low back pain, 
and neck pains.  

Post service in December 1993, at the Patterson Army 
Community Hospital, the veteran received outpatient treatment 
for complaints of low back pain with radiation down the right 
leg and right foot numbness.  The examiner found tenderness 
over the lumbosacral spine increased with bending, with 
radiating pain to the right leg.  There was numbing of the 
lateral side of the right foot.  The examiner assessed low 
back pain, and right sciatica with numbness.  

Post service in May 1995 at the Patterson Army Community 
Hospital, the veteran received outpatient treatment for 
complaints of back and neck pain with radiating pain to the 
thigh and numbness and tingling in the feet.  The examiner 
assessed right sciatica, and treated the veteran with 
Naprosyn and Robaxin.  

An April 1996 RO hearing involved testimony relevant to the 
issues of entitlement to service connection for disorders of 
the cervical and lumbar segments of the spine.

At an August 1996 VA orthopedic examination, the veteran's 
history of spinal difficulties dating from an injury in 
service in 1985 was noted.  The veteran complained of neck 
symptoms twice per week with radiation from the cervical-
thoracic junction to the head/right eye, with symptoms 
lasting one day per occurrence.  The veteran reported less 
frequent lumbar spine symptoms, with incidences only once 
every month or two, with symptoms that may radiate into the 
lower extremities, more on the right than the left, with 
numbness and tingling in the right foot.  He reported that 
such lumbar spine incidents may last a few days.  He reported 
taking Elavil and Aspirin.  Cervical spine range of motion 
included full flexion and extension, lateral bending to 40 
degrees bilaterally, and 80 degrees of rotation.  Symptoms 
including an audible cracking were present during these 
ranges of motion.  There was tenderness to palpation in the 
right paracervical muscles, including the mid neck and right 
nape, with triggering and symptom radiation to the right ear.  
There was mild spasm of the right paracervical muscles.  
Upper extremity reflexes were symmetrical, and there was 
excellent upper extremity strength on manual testing.  The 
examiner diagnosed chronic cervical strain and sprain.  

Also at the August 1996 VA orthopedic examination, the 
examiner commented as to lumbar spine motion, with forward 
flexion to 120 degrees, with 55 degrees in the sacrum, 
resulting in a net 65 degrees of true lumbar motion with 
pain.  Backward extension was to 10 degrees, and lateral 
bending was to 15 degrees bilaterally.  There was tenderness 
to palpation over the L3 and L4 vertebrae, without 
sensitivity over the paravertebral muscles.  There was mild 
tenderness over the right ischial tuberosity.  There was 
excellent strength in the lower extremities, with reflexes 
symmetrically reactive.  Trendelenburg was negative for 
gluteal dysfunction.  There was a positive Tinel's sign at 
the peroneal nerve at the right fibular head, with distal 
tingling and radiation.  The posterior tibial nerve at the 
right medial malleolus was positive for tingling to the 
lateral foot.  This radicular pattern was not present on the 
left.  Straight leg raising was to 90 degrees bilaterally 
seated, but to 75 degrees bilaterally supine.  However, 
straight leg raising on the right when seated caused pain in 
the right thigh, and straight leg raising on the left when 
seated cause low back symptoms.  The examiner noted that the 
veteran moved briskly about the examining room, and 
demonstrated heel and toe walking.  The examiner diagnosed 
chronic lumbar strain and sprain with symptom radiation to 
both lower extremities, and "consider degenerative joint 
disease and radiculopathy or nerve entrapment in the right 
lower extremity."  

August 1996 X-rays of the lumbosacral spine showed 
degenerative spur and arthritic changes in the lumbar spine, 
and sclerosis of both sacroiliac joints.  There was facet 
joint arthropathy of L5-S1.  However, a flexion view 
demonstrated reasonable flexion and extension of the lumbar 
spine with joint spaces preserved.  The examiner assessed 
mild arthritic changes of the lumbar spine and facet joint 
arthropathy at the L5-S1 level.  

An August 1996 nerve conduction (EMG) examination for the 
lower extremities showed no evidence of entrapment 
neuropathy.  However, there was chronic and acute motor root 
hyperirritability/compression at L5-S1. 

At a March 1998 VA orthopedic examination, the examiner noted 
that he had examined the veteran in August 1996, and noted 
EMG studies positive at L5-S1 for hyper-irritability, with 
degenerative joint disease of the cervical and lumbar spine 
shown on X-rays.  The examiner noted that since August 1996 
there were no new accidents or hospitalization referable to 
the cervical or lumbar spine.  The veteran complained of 
increased pain, with pain in the neck worse on a daily basis 
and present most of the day, with radiation to the right 
upper extremity.  He described pain in the right neck, right 
shoulder, and right arm down to the wrist.  However, there 
was no numbness or tingling associated with this pain.  The 
veteran reported that his neck symptoms were quite a bit 
worse, but his low back was only a little bit worse, and his 
lower extremities were about the same.  He was noted to have 
been taking Percocet for the prior four months, using one to 
three pills approximately three times per week.  Upon 
examination of the cervical spine, there was 40 degrees of 
forward flexion, 35 degrees of backward extension, 30 degrees 
of right and left lateral bending, and 45 degrees of right 
and left rotation, all with symptoms in the right side of the 
neck with radiation to the shoulder.  There was tenderness in 
the right paracervical muscle and right trapezius, with 
triggering proximally to the right eye and distally to the 
shoulder.  There was also mild decreased motion with 
crepitation in the right shoulder, with tenderness over the 
subdeltoid bursa and bicipital groove.  There was no atrophy, 
good strength, symmetrical, reactive reflexes, and negative 
Tinel's sign in the upper extremities.  The right thumb 
thenar eminence did appear to have a slight loss of bulk 
compared to the left.  The examiner diagnosed symptomatic 
degenerative joint disease involving the cervical spine; 
"consider radiculopathy, right upper extremity;" myofascial 
pain syndrome with trigger points involving the neck; mild 
arthrofibrosis of the right shoulder with mild bicipital 
tendinitis, subdeltoid bursitis; and chronic cervical strain.

The March 1998 VA examiner reported findings as to the lumbar 
spine and the lower extremities.  The veteran walked without 
a limp.  Patella and Achilles reflexes were symmetrical and 
reactive.  Straight leg raising was to 90 degrees with 
symptoms in the low back.  The lumbar spine was tender, with 
range of motion to 55 degrees of forward flexion in L1, with 
15 degrees of that motion in the sacrum, resulting in a net 
true motion of the lumbar spine of 40 degrees flexion.  There 
was lumbar backward extension of 5 degrees, and bending to 20 
degrees bilaterally.  All motion produced symptoms in the low 
back.  Manual testing showed good strength.  The examiner 
diagnosed symptomatic degenerative joint disease involving 
the lumbar spine, and chronic lumbar strain and sprain with 
continued radiation of symptoms to both lower extremities and 
radiculopathy confirmed in the lower extremities with 
positive EMG.  

The March 1998 VA examiner commented that the veteran had a 
functional problem involving the cervical and lumbar spine, 
more so in the cervical, with resulting fatigability, lack of 
endurance, weakness and incoordinated motion, and flare-ups 
causing further problems.  The examiner added that the 
functional problem also affected the lower extremities, and 
possibly the right upper extremity.  X-rays of the right 
shoulder and an EMG study of the right upper extremity were 
to be performed to consider this possibility.  

A March 1998 VA EMG study showed chronic motor root 
compression of C5-C7 on the right.  

At a March 1998 VA genitourinary examination, gait and 
posture were normal.  However, the veteran reported that low 
back pain increased with any physical activity.  

August 1998 VA X-rays of the right shoulder showed 
degenerative joint disease at the acromioclavicular and 
glenohumeral joint.  

At an October 1999 hearing before the undersigned Board 
member in Washington, D.C., the veteran testified that his 
most recent VA examination of the cervical spine was in March 
1998.  He added that he believed that further testing should 
be done because he had pain in his shoulder.  He testified 
that he also had radiating pain over the right side of his 
face and into his eye three or four times per week.  He 
attributed both the shoulder and the eye pain to his cervical 
disorder.  He testified that while he had been receiving 
outpatient treatment for high blood pressure and cholesterol, 
he was receiving none for his cervical disorder, explaining 
that he had not had any treatment for the cervical disorder 
since his VA examination in March 1998.  He testified that he 
had been taking Percocet for pain for the past year, adding 
that the drug helped control the pain.  He added that he had 
been taking anti-inflammatory medications but they did not 
help with his pain, so he no longer took them.  He testified 
that his pain was more pronounced in the cervical area than 
in the lumbar area.  He added that at times the pain was so 
severe that the Percocet didn't help.  He testified that he 
had been told that his joints were narrow due to arthritis 
resulting from the severe fall he suffered in 1985.  He 
testified that he had recurrences of his cervical disorder 
three to four times per month, if not more frequently. 

Also at the hearing, the veteran testified that he had not 
been examined for his lumbar disorder since 1996.  He 
testified that he felt the disorder had gotten worse since 
1996, with current recurrences three to four times per month.  



1.  b.  Analysis

When reviewing the level of disability due to a service-
connected disability affecting a joint, and the rating is 
based on limitation of motion, the Board must consider an 
increased schedular rating based on functional loss due to 
pain on undertaking motion, weakened movement, fatigability, 
and incoordination.  38 C.F.R. §§ 4.40 and 4.45 (1999); 
DeLuca v. Brown,  8 Vet.App. 202 (1995).

The veteran's cervical disorder has been rated under 
Diagnostic Code 5290, for limitation of motion of the 
cervical spine.  Under that Code, where there is slight 
limitation, a 10 percent rating is assigned.  Where there is 
moderate limitation, a 20 percent rating is assigned.  Where 
there is severe limitation, a 30 percent rating is assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (1999).  

At the recent VA orthopedic examination in March 1998, range 
of motion of the cervical spine was to 40 degrees forward 
flexion, 35 degrees of backward extension, 30 degrees of 
right and left lateral bending, and 45 degrees of right and 
left rotation, all with symptoms in the right side of the 
neck with radiation to the shoulder.  These findings reflect 
an increase in the severity of the disorder from that found 
upon examination in August 1996, when there was full flexion 
and extension, bilateral bending to 40 degrees, and rotation 
to 80 degrees.  Other symptoms including tenderness and 
muscle spasms in muscles about the neck have been consistent 
with the veteran's reports of pain on motion.  While the 
veteran's range of motion by VA testing was within normal 
limits in August 1996 and in the slight to moderately 
impaired ranged in March 1998, the Board finds that the 
additional symptoms, including pain in associated muscles, 
radicular pain supported by a March 1998 EMG study showing 
motor root compression at C5-C7 on the right, and trigger 
symptoms in the shoulder and eye, as noted by the March 1998 
examiner and testified-to by the veteran at the October 1999 
hearing, combine to support a finding that there is severe 
limitation of motion of the cervical spine.  This 
determination is supported by the March 1998 examiner's 
conclusion that the veteran had functional problems with neck 
functioning resulting in fatigability, lack of endurance, 
weakness, and incoordinated motion, and flare-ups causing 
further problems.  The veteran reported at that examination 
that he had neck pain worse on a daily basis, and that his 
cervical pain was at times so severe that Percocet did not 
help.  Medical findings would seem to support this.  The 
March 1998 examiner noted that further problems included 
myofascial pain syndrome with trigger points involving the 
neck.  The veteran in his October 1999 testimony explained 
that he had radiating pain from the neck over the right side 
of the face and into the eye three to four times per week, as 
well as pain in the shoulder.  While the right shoulder and 
any associated radicular right upper extremity pain might be 
attributed to degenerative joint disease of that shoulder as 
identified upon X-rays in 1998, in light of the X-ray 
findings of cervical nerve root compression, the Board will 
nonetheless conclude that motion of cervical spine is 
severely limited, in part due to functional problems with 
fatigability, lack of endurance, weakness, incoordination, 
and flare-ups, but also in part due to such associated 
radicular and trigger point symptomatology.  

At the same time, the veteran's cervical spine disorder may 
not receive a rating in excess of 30 percent.  He could 
receive a 40 percent rating if there were severe cervical 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  Such pathology is not present.  There 
is no herniation of a cervical disc and there is no history 
of cervical disc surgery in this case.  The pathology 
described above equates to severe limitation of cervical 
spine motion but not severe cervical intervertebral disc 
syndrome.  In the March 1999 Supplemental Statement of the 
Case, the RO also denied a higher rating for cervical spine 
disorder on an extraschedular basis.  The Board concurs with 
this determination.  The service-connected cervical spine 
disorder does not present an exceptional or unusual 
disability picture.  It does not result in marked 
interference with employment or frequent periods of inpatient 
hospitalization.  The disability associated with the cervical 
spine disorder does not render the use of regular schedular 
standards impractical.  38 C.F.R. § 3.321(b) (1999). 

The veteran's low back condition is currently rated as 
lumbosacral strain under Diagnostic Code 5295.  Lumbosacral 
strain with slight subjective symptoms warrants only a 
noncompensable rating; lumbosacral strain with characteristic 
pain on motion warrants a 10 percent rating; lumbosacral 
strain with muscle spasm on extreme forward bending and loss 
of lateral spine motion unilaterally, in standing position, 
warrants a 20 percent evaluation; and severe lumbosacral 
strain, with listing of the whole spine on the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of these with abnormal mobility on forward 
motion, warrants a 40 percent evaluation.  38 C.F.R. 4.71a, 
Diagnostic Code 5295.

The veteran's lumbar spine disorder may be rated based on 
limitation of motion of the lumbar spine, under Diagnostic 
Code 5292, or based on intervertebral disc syndrome, under 
Diagnostic Code 5293.  Where limitation of motion of the 
lumbar spine is moderate, a 20 percent rating is assigned, 
and where limitation of motion of the lumbar spine is severe, 
a 40 percent rating is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  When intervertebral disc syndrome is 
present, where moderate with recurring attacks, warrants a 20 
percent rating; where severe, with recurrent attacks and 
intermittent relief, warrants a 40 percent rating; and where 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of disease disc, with little intermittent 
relief, warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.    

In this case, the veteran recently testified at his October 
1999 hearing that his lumbar disorder had worsened, with 
recurrences of symptoms three to four times per month.  Upon 
VA orthopedic examinations in August 1996 and March 1998, 
forward flexion of the lumbar spine was limited to 65 and 40 
degrees, respectively, with pain noted on range of motion.  
However, arthritis of the lumbar spine was found to be only 
mild on August 1996 X-rays, with disc spaces preserved and 
reasonable lumbar flexion and extension demonstrated upon 
flexion view of the spine.  On the VA orthopedic examination 
in March 1998 there was only 40 degrees of lumbar flexion and 
5 degrees of lumbar extension.  This indicates more than 
moderate limitation of lumbar spine motion.  There was 
radiation of pain into both lower extremities.  The examiner 
also described fatigability, weakness, incoordinated motion, 
and flare-ups also involving the lumbar spine.  Considering 
all of this, the Board finds that the lumbar spine disorder 
exhibits a severe limitation of low back motion warranting a 
40 percent rating under Diagnostic Code 5292.  

The only basis for assignment of a schedular rating above 40 
percent for the veteran's lumbar disorder, based on the 
involved systems as presented by the facts in this case, 
would be pronounced intervertebral disc syndrome under 
Diagnostic Code 5293.  However, current lower extremity 
symptoms do not reflect pronounced intervertebral disc 
syndrome.  The veteran has not complained of , and medical 
examiners have not found pronounced sciatic neuropathy with 
little intermittent relief, with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
symptoms compatible with the site of the diseased disc.  
There is no actual herniation of a lumbar disc and no history 
of lumbar disc surgery.  Accordingly, a higher, 60 percent 
rating is not assignable for the veteran's lumbar spine 
disorder based on intervertebral disc syndrome.  38 C.F.R. 
§ 4.71a, Diagnostic Code  5293.  

In the March 1999 Supplemental Statement of the Case, the RO 
also denied a higher rating for a lumbar spine disorder on an 
extraschedular basis.  The Board concurs with this 
determination.  The service-connected lumbar spine disorder 
does not present an exceptional or unusual disability 
picture.  It does not result in marked interference with 
employment or frequent periods of inpatient hospitalization.  
The disability associated with the lumbar spine disorder does 
not render the use of regular schedular standards 
impractical.  38 C.F.R. § 3.321(b) (1999).  

2.  Residuals of a Left Orchiectomy

2.  a.  Factual Background

At a November 1993 VA general examination, the veteran's 
history of his left testicle and its removal, with multiple 
operations thereafter related to prosthetic replacements and 
their removal due to complications, was noted.  The veteran 
complained of discomfort in the scrotal area aggravated by 
sexual activities.  Upon genitourinary examination, there was 
no loin tenderness.  There were two horizontal scars, one in 
the left groin and the other immediately below the first.  
The scars were well healed with no evidence of keloid 
formation.  The examiner diagnosed, in pertinent part, injury 
to the left testicle status post left orchiectomy (multiple 
operations).  

In April 1996 the veteran testified before a hearing officer 
at the RO.  He described his residual symptoms of the left 
orchiectomy.  He noted that he had five operations to the 
site and felt at this point there was nothing further that 
could be done.  He testified that because of the operations 
there were adhesions that continued to give him pain, 
including a burning sensation that sometimes occurred with 
sexual intercourse.  He added that the pain at other times 
was not constant, but was precipitated by unknown causes or 
otherwise by contact with the region.  He added that he also 
sometimes had a pain sensation shooting up into his stomach.  


At a July 1996 VA genitourinary examination, a history of the 
veteran's residuals of a left orchiectomy was noted.  A left 
undescended testicle was diagnosed at age 11.  The testicle 
was operatively placed in the scrotum.  The veteran fell in 
1985, pulling a muscle in the left groin and resulting in the 
left testicle retracting higher.  Surgery to re-position the 
testicle was unsuccessful, and eventually an orchiectomy was 
performed with a prosthetic testicle substituting for the 
original.  There were significant adhesions, pain, and 
discomfort, and as a result the spermatic cord and the 
prosthesis were removed.  A new prosthetic device was 
thereafter placed, but this eroded through the scrotum.  
Other prosthetic devices were placed, but the veteran 
developed complications after each and these was removed.  
The veteran had a history of treatment on four occasions at 
Walter Reed Hospital in the pain clinic.  He was treated with 
Elavil with some improvement.  Doxepin treatment was 
attempted but produced excessive side effects.  Nerve blocks 
did not relieve the veteran's discomfort.  Currently, the 
veteran complained that following sexual activities he 
experienced severe discomfort and pain.  He also felt that 
his low back discomfort was aggravated by his scrotal pain.  
The examiner found evidence of a left orchiectomy, with two 
horizontal scars in the left groin that were well healed 
without evidence of keloid formation.  A non-tender cystic 
lesion was present in the base of the left scrotum.  There 
was no evidence of inflammation and there were no discharges.  
The examiner diagnosed status post left orchiectomy for 
undescended testicle, and status post implantation and 
explantation of several prosthetic devices due to infection 
and complications.  

At an August 1998 VA genitourinary examination, a history of 
the veteran's residuals of a left orchiectomy was again 
noted.  The veteran complained of severe discomfort in the 
scrotum following sexual activities.  As noted above, gait 
and posture were normal.  Two horizontal scars in the left 
groin were well healed without evidence of keloid formation.  
A non-tender cystic lesion was present in the left scrotum.  
There were no discharges noted involving the scrotal skin.  
However, significant lumps were palpable along the lateral 
margin of  the left scrotum, going up into the groin.  The 
examiner diagnosed status post left orchiectomy for 
undescended testicle, and status post implantation and 
explantation of several testicular prostheses secondary to 
infections and complications.  While there was evidence of 
scar tissue in the left scrotum along the path of the 
spermatic cord, there was no evidence of infection involving 
the skin.  

At an October 1999 hearing before the undersigned Board 
member in Washington, D.C., the veteran testified that he had 
four or five prosthetic testes implanted over the years, and 
the second of these ruptured with silicon leakage.  He 
testified that he continued to have intermittent pain of 
varying intensity in his groin area and into his leg where 
the multiple surgeries were performed.  The veteran could not 
state that there was current infection.  He did testify that 
he currently had a prosthesis in place which was implanted in 
1991.  He added that he had not had an infection in the area 
since 1991.  

2.  b.  Analysis

As an initial matter, the Board notes that in November 1996 
the veteran was assigned special monthly compensation at the 
"k" level, under 38 U.S.C.A. § 1114, and 38 C.F.R. § 3.350 
(a), for anatomical loss of one creative organ, based on the 
left orchiectomy in service.  This is the appropriate basis 
for compensating an orchiectomy of a single testicle, and no 
further basis for compensation for orchiectomy of a single 
testicle is appropriate. 38 U.S.C.A. § 1114 (k) (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.350 (a) (1999).  Removal of a 
single testicle as a result of service-incurred injury or 
disease is assigned a noncompensable disability rating under 
Diagnostic Code 7524.  38 C.F.R. § 4.115b (1999).  

The veteran has been assigned a 10 percent rating for his 
reported intermittent testicular pain, under Diagnostic Code 
7804, based on tender and painful scarring. However, 10 
percent is the highest schedular rating that may be assigned 
for a tender and painful scarring in a single anatomical 
area, not involving the head, face, or neck.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (1999).  No current infection 
has been found upon recent VA examinations, and the veteran 
testified in October 1999 that there have been none since 
1991.  Other than tender and painful scarring, no other 
residuals have been identified since service of a left 
orchiectomy which warrant a higher schedular rating or a 
separate compensable rating.  Hence, a 10 percent rating is 
the highest assignable for the veteran's residuals of a left 
orchiectomy, based on painful, tender scarring.  

The RO noted in a March 1999 Supplemental Statement of the 
Case that an extraschedular rating is assignable for such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  However, in 
this case no exceptional or unusual disability picture has 
been presented.  The veteran's residuals of a left 
orchiectomy have not been alleged or shown to have caused 
marked interference with employment or frequent periods of 
hospitalization.  In the absence of such an exceptional or 
unusual disability picture so as to render impractical the 
regular schedular standards, a rating in excess of 10 percent 
on an extraschedular basis is not assignable for this 
disorder.  38 C.F.R. § 3.321(b)(1) (1999).  

3.  Fenderson Consideration

The Board has reviewed the entire record and finds that the 
assignment of a 30 percent rating, but no more, for a 
cervical disorder, the assignment of a 40 percent rating, but 
no more, for a lumbar disorder, and the denial of a rating 
above 10 percent for residuals of a left orchiectomy, all 
decided herein, reflect the most disabling these disorders 
have been since the veteran was discharged from service and 
filed his claim for service connection, which is the 
beginning of the appeal period.  Thus, the Board has 
concluded that staged ratings for these disorders are not 
warranted.  Fenderson v. West, 12 Vet. App Vet. App. 119 
(1999).



ORDER

1.  A 30 percent rating is granted for a cervical disorder, 
subject to the regulations governing monetary awards. 

2.  A 40 percent rating is granted for a lumbar disorder, 
subject to the regulations governing the award of monetary 
benefits. 

3.  Entitlement to an increased rating above the 10 percent 
currently assigned for residuals of a left orchiectomy is 
denied. 


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

